Citation Nr: 0507475	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-05 663	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1942 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to special 
monthly compensation based upon the need for regular aid and 
attendance or on account of being housebound.  The Board 
previously remanded the appellant's case in December 2003 for 
additional development.  


FINDINGS OF FACT

1.  The appellant is currently service-connected for low back 
disability with sciatica and right foot drop at 60 percent, 
left knee disability at 20 percent, and bilateral post-
operative bunions at 0 percent.  The appellant is also in 
receipt of a total rating based upon individual 
unemployability due to service-connected disabilities.

2.  The appellant's service-connected disabilities do not 
prevent him from caring for his daily personal needs, and do 
not render him unable to protect himself from the hazards of 
daily living.

3.  The appellant is not substantially confined to his house 
or immediate premises as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound are not satisfied.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim here on appeal.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claim, as well 
as the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claim, and the responsibility 
for obtaining it, by letter dated in March 2004.  The letter 
informed the appellant of the evidence and information VA 
would be obtaining as well as the evidence that the appellant 
needed to provide.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The appellant was also advised in the March 2004 letter that 
he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts.

The Board additionally notes that the October 2001 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statements of the case (SSOCs), and multiple 
supplemental correspondence also informed the appellant of 
the types of evidence needed to substantiate his claim.  The 
March 2004 VCAA letter also specifically addressed the legal 
requirements for aid and attendance or housebound benefits.  
Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA examination records, VA 
outpatient treatment records, and the appellant's own 
contentions.  At every stage of the appeal process, the 
appellant was informed of the information needed to 
substantiate his claim, and VA has obtained all available 
evidence identified by the appellant.  Thus, the Board finds 
that all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination where required.  The appellant in this case was 
previously afforded multiple VA aid and attendance 
examinations with respect to the issue here on appeal.  As 
such, re-examination is not necessary because, as discussed 
below, there exists sufficient medical evidence to decide the 
appellant's claim.  Thus, the record indicates that VA has 
done everything reasonably possible to assist the appellant.

II. Background

The appellant is currently service connected for low back 
disability with sciatica and right foot drop at 60 percent, 
left knee disability at 20 percent, and bilateral post-
operative bunions at 0 percent.  The appellant is also in 
receipt of a total rating based upon individual 
unemployability due to these service-connected disabilities.

The evidence of record with respect to the appellant's claim 
of entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound includes, but is not limited to, VA outpatient 
treatment records dated from September 1999 to May 2002, 
multiple VA examination records, and the appellant's own 
contentions.  

VA outpatient treatment records dated from September 1999 to 
May 2002 show, in pertinent part, that (1) in November 1999, 
the appellant was living at home without problems, but that 
he used a walker, canes, and a brace for ambulation; (2) in 
April 2000, the appellant continued to use two canes for 
ambulating; (3) in June 2000, the appellant was noted to have 
impaired mobility due to multiple back surgeries and 
orthopedic injuries and difficulty getting in and out of bed, 
but that he was eating better.

A January 2001 VA compensation and pension examination report 
shows complaints of right knee numbness and giving out, but 
no pain.  The appellant further indicated that, although he 
used two canes to support himself and that he typically 
remained in his house due to his back and knee conditions, he 
was still able to go out and visit with his family.  The VA 
examiner's objective findings included, in pertinent part, 
that the appellant walked into the office with the help of 
two canes and that he was accompanied by a family member.

At the appellant's initial VA Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance, 
conducted in February 2001, he complained of back pain, 
diabetes, and lung cancer.  (Although service connection has 
been granted for low back disability, service connection has 
not been awarded for diabetes or lung cancer.)  The February 
2001 VA examiner's objective findings included no 
restrictions of the appellant's upper extremities, severe 
back pain that was made worse by standing for even a few 
minutes, edema of the right lower extremity, history of 
repair of ruptured quadriceps tendon, left knee, severely 
decreased range of motion of the spine, moderately severe 
degenerative disc disease and spinal stenosis as confirmed by 
CT scan, inability to walk without the assistance of another, 
and the need for/use of a wheelchair.  As such, the VA 
examiner opined that the appellant was "severely limited in 
activity due to severe back pain, previous leg surgery, and 
thoracotomy for lung ca[ncer]," and that the appellant 
"requires the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home or other institutional care."  The VA 
examiner also noted that the appellant had insulin dependent 
diabetes.

Additional VA compensation and pension examination records 
dated in March 2001 show complaints of moderate to severe 
pain, difficulty standing, and decreased sensation in the 
right leg, stiffness, and fatigability.  Despite these 
complaints, the appellant nevertheless indicated that he used 
"two canes to walk around" and a wheelchair if he was 
"going out or going to the store or something."  The March 
2001 VA examiner's objective findings included use of a 
wheelchair, ability to remove socks and shoes with minimal 
difficulty, painful and decreased range of motion of the 
spine, mild paraspinal muscle spasms, and tenderness to 
palpation.  As a result, the VA examiner diagnosed the 
appellant with severe degenerative disc disease of the 
lumbosacral spine, paresthesias, decreased sensation, and 
right foot drop.  

The appellant was afforded a second VA Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance in January 2002.  The appellant's complaints 
included back pain and a history of ruptured quadriceps and 
patellar tendon.  The January 2002 VA examiner's objective 
findings included upper extremities "ok," confinement to a 
wheelchair or the use of two canes in the house, chronic low 
back pain status -post L5-S1 fusion, and diffuse and severe 
degenerative disc disease at L2-S1 and lateral recess 
stenosis at L3-L4, L4-L5, and L5-S1.  The VA examiner further 
opined that the appellant had "impaired mobility due to 
severe back pain from severe degenerative disc disease and 
stenosis, resulting in right leg weakness.  Mobility further 
impaired by leg injury on left, status post quadriceps tendon 
repair."  The VA examiner ultimately concluded that the 
appellant could only ambulate very short distances within his 
house or to doctors appointments.  The diagnoses included 
diabetes, status-post right lower lobe lobectomy for lung 
cancer, chronic back pain and right leg weakness due to disc 
disease, and left leg impairment due to rupture of quadriceps 
and patellar tendons.  The examiner concluded that the 
appellant "requires the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home or other institutional care."

The appellant was again afforded a VA aid and attendance and 
housebound disability examination in April 2002.  The 
appellant indicated that his wife does all the cooking, but 
he is otherwise capable of going to the grocery store with 
assistance, driving his own car, walking around the house 
with the assistance of two canes, and performing all his own 
activities of daily living.  The appellant's April 2002 VA 
examination records also show, however, that the appellant 
has difficulty shaving and that he presented in a wheelchair.  
The VA examiner's objective findings with respect to the 
appellant's upper extremities included elbow flexor strength 
test 5/5 bilaterally, grip strength test 5/5 bilaterally, 
radial pulse 2+, and able to feed, bathe, shave, use the 
toilet and fasten clothes himself.  The VA examiner's 
objective findings with respect to the appellant's lower 
extremities included, in pertinent part, slow shuffling gait, 
vibratory sense absent in both feet, pedal pulses 2+ 
bilaterally, poor balance, decreased lower extremity strength 
requiring the assistance of a cane for stabilization, and 
decreased upper thigh muscle tone.  The VA examiner also 
noted that the appellant's hearing was intact with hearing 
aids and that the appellant's distant vision was adequate for 
driving.  Therefore, the VA examiner concluded, in relevant 
part, that the appellant (1) is able to perform all 
activities of daily living, (2) is able to drive to or from 
grocery stores or wherever he needs to go, assuming it is a 
short distance, (3) is able to walk 100 feet with the aid of 
two canes, and (4) that his hearing and vision are intact.  
The examiner noted that the veteran's upper body strength was 
5/5 and that his lower body strength was decreased due to 
neuropathy, right sciatic pain, peripheral vascular disease, 
and deconditioning.  

Finally, the appellant's most recent VA aid and attendance 
and housebound disability examination report, dated in March 
2004, shows complaints such as inability to walk and the need 
for a wheelchair or scooter.  Despite his complaints, the 
appellant also indicated that he had no trouble with his 
vision, bowels or bladder, was otherwise able to take care of 
bathroom needs on a daily basis, and that, when leaving the 
house, he was also able to walk approximately 10 feet from 
the garage to his van and vice versa.  The March 2004 VA 
examiner's objective findings show that the appellant was in 
an excellent state of nutrition, arrived at the examination 
in an electric scooter, had edema of both feet, no foot 
ulcers or sores, negative straight leg test, and full range 
of motion of both knees without instability or effusion.  The 
March 2004 VA examiner further noted that the appellant was 
able to fully undress and redress himself for his 
examination, with the exception of his socks, and that the 
appellant was able to get to and from his scooter to the 
examination table.

With respect to the appellant's upper extremities, the March 
2004 VA examiner noted full range of motion of the wrists, 
elbows, and hands, but with some pain on motion.  In light of 
the aforementioned findings, the examiner opined that, 
although the appellant is in frequent need of a scooter or 
wheelchair around the home, as well as outside the home, he 
is nevertheless able to dress and undress himself, keep 
himself clean and presentable, feed himself, and attend to 
the wants of nature.  Therefore, the VA examiner ultimately 
concluded that the appellant is not bedridden, does not 
require care or assistance on a regular basis to protect 
himself from the hazards or dangers of his daily environment, 
and that he is not substantially confined to his dwelling or 
immediate premises due to his disabilities.


III.  Special Monthly Compensation

In accordance with the laws administered by VA, increased 
compensation is payable to veterans who, as a result of 
service-connected disabilities, are so helpless as to be in 
need of regular aid and attendance of another person.  
38 C.F.R. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (b)(2004).

The following criteria are accorded consideration in 
determining such need:

	(1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable;

	(2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid;

	(3) the inability of the veteran to feed himself through 
loss of coordination of his upper extremities or through 
extreme weakness;

	(4) the inability of the veteran to attend to the wants 
of nature; or

	(5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352 (a)(2004).

"Bedridden" will also be a proper basis for the 
determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
decision may be made.  Rather, the particular personal 
functions which the veteran is unable to perform are to be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  Id.

Additional compensation is also payable when the claimant is 
permanently housebound by reason of service-connected 
disability or disabilities.  38 C.F.R. § 3.350(i) (2004).  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
Id.  

The Board has reviewed all of the evidence of record and 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance or on account of being housebound.  

The VA aid and attendance examination report dated in April 
2002 shows that the appellant is able to bathe, feed, shave, 
clothe, and attend to the wants of nature by himself.  In 
fact, the VA examiner specifically concluded that the 
appellant is able to perform all activities of daily living, 
drive to or from the grocery store or wherever he needs to 
go, assuming it is a short distance, walk 100 feet with the 
aid of two canes, and that the appellant's hearing and vision 
are intact.  Moreover, although his wife does all the 
cooking, he is nevertheless capable of going to the grocery 
store if it is a short distance, drive his own car, walk 
around the house with the use of his two canes, and perform 
all his own activities of daily living.  As such, the 
appellant's statements coupled with the April 2002 VA aid and 
attendance examiner's findings show that the appellant is not 
entitled to special monthly compensation based upon the need 
for regular aid and attendance or on account of being 
housebound.

The appellant's most recent VA aid and attendance examination 
dated in March 2004 similarly shows that, although the 
appellant needs a scooter or wheelchair for ambulation within 
or outside his house, he is able to dress and undress 
himself, keep himself clean and presentable, feed himself, 
and attend to the wants of nature.  The Board additionally 
notes that the appellant conceded that he had no trouble with 
his vision, bowel or bladder.  He was able to take care of 
his bathroom needs on a daily basis, and he was able to walk 
10 feet from the garage to the van and vice versa when 
leaving the house.  Accordingly, the VA examiner's objectives 
findings and conclusions, as well as the appellant's own 
statements, do not support a finding that special monthly 
compensation based upon the need for regular aid and 
attendance or on account of being housebound is warranted.

The Board recognizes two VA aid and attendance examinations 
dated in February 2001 and January 2002, which conclude that 
the appellant "requires the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care."  However, the Board notes that the abovementioned VA 
examiners' conclusions appear to be predicated upon 
consideration of the appellant's service-connected as well as 
nonservice-connected disabilities.  For example, the February 
2001 VA aid and attendance examiner opined that the appellant 
"severely limited in activity due to severe back pain, 
previous leg surgery, and thoracotomy for lung ca[ncer]", 
and that the appellant has insulin dependent diabetes. 
(emphasis added).  

The Board also notes that both the February 2001 and the 
January 2002 VA aid and attendance examiners utilized VA Form 
21-2680 in conjunction with conducting and documenting their 
respective aid and attendance examinations.  While the Board 
does not impugn the propriety of these standardized forms in 
conducting such examinations, it is patently clear that the 
February 2001 and the January 2002 VA aid and attendance 
examiners did not include as much detail with respect to 
their reporting of the appellant's history as well as their 
objective findings.  In contrast, the April 2002 and March 
2004 VA aid and attendance examiners, who did not use VA Form 
21-2680, were much more thorough and detailed with respect to 
their findings and conclusions.  Accordingly, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).  

The Board finds that greater probative value should be 
assigned to the more thorough and detailed April 2002 and 
March 2004 VA aid and attendance examinations, and as a 
result the preponderance of the evidence is against the 
appellant's claim of entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance or on account of being housebound.  As such, the 
benefit-of-the-doubt doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107 (West 2002).


ORDER

Special monthly compensation based on the need for regular 
aid and attendance, or on account of being housebound is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


